Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9-11, 13-17, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art consists of Masaoka (JP H09-300916) and Tamura (US 2006/0254684). Masaoka discloses [Figures 1, 2a, 2b] a tire comprising: a tread portion comprising a tread surface provided with grooves 3 (directed at outermost shoulder portion grooves); the grooves 3 comprising a widening-width portion at least partially; and the widening-width portion comprising a first groove portion extending inwardly in a tire radial direction from the tread surface, and a gouge G (second groove portion) located inwardly in the tire radial direction of the first groove portion and having a groove width greater than that of the first groove portion, wherein it would be readily apparent to a person of ordinary skill in the art that the described grooves have a sufficient width to remain open during tire operation, a length V in the tire radial direction of the gouge G (second groove portion) is given in an example to be 8.5 mm [Table 1] and the groove depth to be 16.5 mm [Paragraph 0017], therefore the length in the tire radial direction is approximately 51.5%, falling within the range of from 0.2 to 0.7 times the maximum groove depth, and it can be seen [Figure 2] that the groove bottom has a radially innermost position being located on a middle region in a groove width direction (i.e. located between the groove walls). Masaoka teaches the tread portion comprising a first shoulder block row (first shoulder land portion) having a first tread edge TE, wherein the first shoulder block row (first shoulder land portion) is provided with grooves 3 extending inwardly in a tire axial direction from the first tread edge TE; however, Masaoka does not recite the grooves being terminating shoulder grooves.
4, improved by adding a partition wall 7 at the inner block edge of the shoulder open lateral groove 4 to close the grooves and have the shoulder lateral grooves 4 terminate within the shoulder land portion. 
Both Masaoka and Tamura teach symmetrical tread patterns. As such, neither reference teaches the tread portion comprising a second shoulder land portion having a second tread edge located on a side toward the center of a vehicle body when the tire is mounted to a vehicle, the second shoulder land portion being provided with second shoulder lateral grooves extending inwardly in the tire axial direction from the second tread edge and terminating within the second shoulder land portion, and the second shoulder lateral grooves do not include any widening-width portions. As these limitations are not taught in the prior art and one of ordinary skill in the art would not be motivated to modify the prior art to meet the limitations, claim 1 is determined to be allowable.
Claims 2-4, 9-11, 13-17, and 20-21 are dependent from claim 1, and thus are allowable for at least the same reasons detailed above.
Regarding claim 22, the closest prior art consists of French (US 3,848,651) and Kujime (US 2015/0258858). French discloses [Figures 1-3] a tire comprising a tread portion comprising a tread surface provided with grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination); the groove comprise a slot 4 (first groove portion) with a radially innermost increased width drainage channel 5 (second groove portion) (together forming a widening-width portion), wherein the tread portion comprises an axially outermost rib 1d (first shoulder land portion) having an axially outer surface of the tire shoulder 7 (first tread edge) where the axially outermost rib 1d (first shoulder land portion) is provided with the grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination) that terminate within the axially outermost rib 1d (first shoulder land portion). The grooves include a widening-width portion (the slot 4 and drainage channel 5 combination) and a 3 (non-widening width portion) supplied axially inward the widening-width portion. French does not specifically recite the non-widening-width portion having a groove width which decreases from the tread surface toward a groove bottom thereof.
Kujime teaches [Figures 1, 5] outboard shoulder axial grooves 12, which include second outboard shoulder axial grooves 12b that terminate within the tread portion, wherein the grooves are supplied with chamfers 35 [Figure 5], wherein the groove width at the tread surface is made to be larger than the width of the groove at the groove bottom.
French teaches a symmetrical tread pattern where both shoulder portions are supplied with grooves having widening-width portions, and Kujime teaches a second shoulder portion supplied with open grooves that change in width. As such, neither reference teaches the tread portion comprising a second shoulder land portion having a second tread edge located on a side toward the center of a vehicle body when the tire is mounted to a vehicle, the second shoulder land portion being provided with second shoulder lateral grooves extending inwardly in the tire axial direction from the second tread edge and terminating within the second shoulder land portion, and the second shoulder lateral grooves do not include any widening-width portions. As these limitations are not taught in the prior art and one of ordinary skill in the art would not be motivated to modify the prior art to meet the limitations, claim 22 is determined to be allowable.
Regarding claim 23, the closest prior art consists of French (US 3,848,651) and Terashima (US 9,139,047). French discloses [Figures 1-3] a tire comprising a tread portion comprising a tread surface provided with grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination); the groove comprise a slot 4 (first groove portion) with a radially innermost increased width drainage channel 5 (second groove portion) (together forming a widening-width portion), wherein the tread portion comprises an axially outermost rib 1d (first shoulder land portion) having an axially outer surface of the tire shoulder 7 (first tread edge) where the axially outermost rib 1d (first shoulder 3, slot 4, and drainage channel 5 combination) that terminate within the axially outermost rib 1d (first shoulder land portion). The grooves include a widening-width portion (the slot 4 and drainage channel 5 combination) and a drainage chamber 3 (non-widening width portion) supplied axially inward the widening-width portion.
French does not specifically recite a groove depth of the non-widening width portion continuously decreasing from a boundary between the widening-width portion and the non-widening width portion inwardly in the tire axial direction.
Terashima teaches [Figure 6A] shoulder lateral grooves 12 of constant width W12, that terminate in the shoulder land portion, that continuously decrease in groove depth from a midpoint in the extending direction of the groove (see first inclined portion 12A in Figure 6A).
French teaches a symmetrical tread pattern where both shoulder portions are supplied with grooves having widening-width portions, and Terashima teaches a point symmetrical tread pattern. As such, neither reference teaches the tread portion comprising a second, different, shoulder land portion having a second tread edge located on a side toward the center of a vehicle body when the tire is mounted to a vehicle, the second shoulder land portion being provided with second shoulder lateral grooves extending inwardly in the tire axial direction from the second tread edge and terminating within the second shoulder land portion, and the second shoulder lateral grooves do not include any widening-width portions. As these limitations are not taught in the prior art and one of ordinary skill in the art would not be motivated to modify the prior art to meet the limitations, claim 23 is determined to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749